Citation Nr: 1308668	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In an August 2011 decision, the Board denied the Veteran's claim, as well as additional claims no longer under consideration. He appealed to the United States Court of Appeals for Veterans Claims ("Court") and the parties filed a Joint Motion for Vacatur and Partial Remand ("Joint Remand") in April 2012. The Court granted the parties' motion, vacated the Board's August 2011 denial pertaining to tinnitus, and remanded the matter to the Board for development consistent with the Joint Motion. Specifically, the Board was to make a finding as to the credibility of the Veteran's lay statements regarding his exposure to acoustic trauma in service, and to address whether the Veteran is entitled to a VA examination to determine the nature and etiology of his tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his tinnitus has been present since he was exposed to acoustic trauma in service. See Transcript, Decision Review Officer hearing. Specifically, he was exposed to rocket mortar attacks and to the roaring of plane engines while working on the flightline, and he reported that he was not provided hearing protection. Id. The RO conceded the Veteran's noise exposure in the supplemental statement of the case (SSOC) issued in August 2009, however, the Board found his assertions of continuity not credible in its August 2011 decision. 

The Veteran was afforded a VA audiological examination in April 2009, and the report generated after the examination was added to in July 2009. He was diagnosed as having intermittent tinnitus at the April 2009 examination; however, the examiner did not render an opinion as to the etiology of tinnitus and its relationship, if any, to his period of active duty service in either the April 2009 report or the July 2009 addendum.  

Given the stated reasons for the JMR, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for tinnitus. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain all available records and associate them with the claims folder.

If necessary, the development actions should consist of an initial request for the records, and if the records are not received, at least one follow-up request. If there is information that the records sought do not exist or that further efforts to obtain them would be futile, then notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.



2.  Once all available medical records have been received, return the Veteran's claims file to the examiner who conducted the April 2009 VA examination for an addendum opinion, or, if unavailable, arrange for a VA health care provider with appropriate experience to review the Veteran's claims folder and provide an opinion, with supporting rationale, as to the etiology of his tinnitus. If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary before an opinion can be rendered, such should be accomplished. 

(a) The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

(b) The examiner will be advised that the purpose of the medical opinion is to ascertain whether the Veteran's tinnitus is related to active duty military service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The examiner should note that the RO has found that the Veteran experienced acoustic trauma during service, but the Board has found that his contention of continuous tinnitus symptoms since service is not credible. 




(c) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

